Citation Nr: 1140896	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-48 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder.

3.  Whether the Veteran is competent for the purpose of receipt of direct payment of Department of Veterans Affairs disability compensation benefits.  

(The issue of entitlement to waiver of the recovery of an overpayment of $13,482.00 is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney

ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2004 and November 2008 rating decisions of a Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).  

In the interest of clarity, the Board deems it necessary to address the procedural posture of the respective claims to reopen.  The May 2004 rating action declined to reopen the Veteran's respective service connection claims for a low back disability and an acquired psychiatric disorder, the Veteran filed a timely notice of disagreement and a January 2006 Statement of the Case (SOC) was issued.  In a January 2006 statement, the Veteran expressed his disagreement with the RO determinations and requested a Decision Review Officer (DRO) review his claims.  Although the DRO review request was untimely, the Veteran's statement expressed dissatisfaction with the RO's determinations and, when considered in context of the entire record, sufficiently identified the issues for appeal.  See Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011).  Accordingly, the Veteran's January 2006 statement, in fact, was a timely substantive appeal with respect to the aforementioned RO determinations and conferred the Board with jurisdiction over the matters, rendering the respective December 2006 and November 2008 rating actions purporting to address these matters of no consequence.  See Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (holding that RO decisions, which do not grant the benefit sought, cannot resolve a pending appeal before the Board).  Thus, the May 2004 rating action is the proper rating action on appeal.  

Based on the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's service connection claims psychiatric disorder claims, as reflected on the title page.  

The issue of entitlement to a total disability evaluation based on individual unemployability (TDIU), based on service connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for (I) a low back disability and (II) an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The RO notified the Veteran of the October 1977 rating action, denying his respective service connection claims for a low back disability and an acquired psychiatric disorder, and of his appellate rights; however, he did not appeal either determination and the rating action became final.  

2.  In April 1981 and June 1995, the RO declined to reopen the Veteran's service connection claim for a low back disability, and in relevant letters notified him of the respective determinations and his appellate rights; however, he did not appeal the determinations and each became final.  

3.  Evidence added to the record since the June 1995 rating action, denying service connection for a low back disability, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises the possibility of substantiating the claim.

4.  In June 1995, the RO declined to reopen the Veteran's service connection claim for an acquired psychiatric disorder, notified him of the determination and his appellate rights; however, he did not appeal the determination and it became final.  

5.  Evidence added to the record since the June 1995 rating action, denying service connection for an acquired psychiatric disorder, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises the possibility of substantiating the claim.

6.  The preponderance of the competent evidence of record, medical and lay, shows that the Veteran lacks the mental capacity to manage his own affairs.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the June 1995 rating decision, denying service connection for a low back disability, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Evidence added to the record since the June 1995 rating decision, denying service connection for an acquired psychiatric disorder, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The Veteran is not competent to handle the disbursement of VA funds.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.353(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's low back and psychiatric disability claims and remands them for further development.  In addition, the Board grants the Veteran's competency claim.  As such, no discussion of VA's duty to notify and assist is necessary.

New and Material Claims

The Veteran seeks to reopen service connection claims for a low back disability and an acquired psychiatric disorder.  The Board notes that the RO declined to reopen the respective claims in a May 2004 rating determination.  Irrespective of any action the RO may have taken, the preliminary question of whether previously denied claims should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying claim on its merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Consequently, the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  

The RO denied the Veteran's initial service connection claims for a low back disability and an acquired psychiatric disorder, in an October 1977 rating action.  At this time, service treatment records, a September 1977 VA examination report and statements from the Veteran; however, the RO concluded there was no evidence of (I) a nexus between any low back disability and military service; or (II) any currently diagnosed acquired psychiatric disorder.  The Veteran was notified of the denials and of his appellate rights, but did not appeal the determinations; therefore, the rating became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2010).

In April 1981, the Veteran was notified of that the RO declined to reopen his service connection claim for a low back disability.  Upon reviewing the evidence of record at the time of the prior determination, the February 1981 statement of private physician U. Ferrer, M.D., post-service treatment records and statements from the Veteran, the RO declined to reopen the low back disability claim, concluding there was no evidence of a nexus between a low back disability and military service.  The Veteran was notified of this denial and of his appellate rights, but did not appeal the determination and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2010).

A June 1995 rating action declined to reopen the Veteran's service connection low back disability and an acquired psychiatric disorder claims.  In addition to the evidence detailed above, additional post-service medical records, lay statements on his behalf and the statement of the Veteran were reviewed as part of the RO's evaluation of the Veteran's respective claims.  At this time, however, the RO determined there was no evidence of (I) a nexus between a low back disability and military service; or (II) any currently diagnosed acquired psychiatric disorder.  The Veteran was notified of the denials and of his appellate rights, but did not appeal the determinations; therefore, the rating became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2010).

The June 1995 rating decision is the last final decision of record.  The claims decided therein are not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to reopen this claim, the appellant must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

	Low Back Disability

Various pieces of evidence have been added to the record since the June 1995 RO rating decision that denied reopening of service connection for low back disability.  The additional evidence includes numerous post-service treatment records, lay statements submitted on his behalf and additional statements from the Veteran.  Significantly, at a June 2008 VA examination, the Veteran not only reiterated his account of in-service low back injury, but also provided a competent account of experiencing continuous low back symptomatology (i.e. pain) since this occurrence.  Essentially, the Veteran's statement is not simply that his low back disability is related to military service, but that his current low back disability produces the same symptoms as those present after an in-service trauma and that such symptoms have persisted since separation.  The Board, presuming his statements are credible for the purpose of ascertaining materiality, finds the Veteran's statements relate to an unestablished fact necessary to substantiate the previously denied service connection claim and are new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Thus, the service connection claim for a low back disability is reopened.  

	Acquired Psychiatric Disorder

Since the June 1995 rating action declining to reopen the Veteran's claim of service connection for psychiatric disability, numerous post-service treatment records, lay statements and statements from the Veteran have been associated with the claims folder.  Significantly, this evidence also includes an April 2008 VA treatment record, diagnosing the Veteran with depression.  He has now presented evidence related to a previously unestablished necessary element of his claim and the Board finds the newly submitted documents to be new and material, within the meaning of 38 C.F.R. § 3.156(a).  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Thus, the service connection claim for an acquired psychiatric disorder is reopened.  

Competency Claim

As articulated in an October 2008 statement, the Veteran seeks to be deemed incompetent, for purposes of managing VA monetary benefits, and seeks to appoint his spouse as the party reasonable for such matters.  

A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.535(a).  There is a presumption in favor of competency.  38 C.F.R. § 3.353(d).

Where reasonable doubt arises regarding a Veteran's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  A medical opinion is required for the rating agency to make a determination of incompetency.  Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c). 

The Board has reviewed the evidence of record and concludes that the Veteran is not competent to handle the disbursement of his VA benefits.  In so finding, the Board acknowledges the presumption in favor of competency.  38 C.F.R. § 3.353(d).  Here, however, the evidence of record, to include the Veteran's wishes, supports a finding of incompetency.  

Here, the most probative medical evidence of record tends to weigh in favor of the Veteran's claim that he is incompetent for VA purposes.  Significantly, on a form supplied by the RO, in January 2008, the Veteran's treating VA physician reported his diagnosis of Guillian-Barre Syndrome and affirmed that the associated symptoms render the Veteran "incapable of contracting or managing...disbursement of funds without limitation."  In isolation, the VA physician's status as the Veteran's treating physician accords the provided opinion no greater weigh; nonetheless, because the provided opinion was based on consideration and analysis of the pertinent medical evidence, to include familiarity with the Veteran's overall symptomatology, and the physician's medical expertise, the Board finds the January 2008 statement to be of significant probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Moreover, a June 2008 VA aid and attendance examination indicates that the Veteran is partially bedridden and dependent on his spouse to manage required daily respiratory therapy and activities of daily living.  The private psychiatric evaluation and treatment records of private physician I. Perez Munoz, M.D., also reflects a disability picture consistent with the opinion of the January 2008 VA physician's opinion.  The Board finds the medical evidence and opinions to provide the most probative medical evidence as to the determinative matter at hand.  

Conversely, the only medical opinion against the claim is provided in a June 2008 VA psychiatric examination and is significantly limited probative value.  Unlike the medical evidence highlighted above, the June 2008 VA examiner's opinion was based on a single evaluation and does not reflect adequate consideration and analysis of the relevant medical evidence of record, to include evidence related to the severity of the Veteran's physical and mental conditions.  Accordingly, the Board finds the basis of the provided opinion to be, at best, incomplete, which significantly limits the probative value accorded this opinion.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008). 

In light of the foregoing, the Board finds that the Veteran is not competent for the purpose of handling the disbursement of his VA benefits.  Therefore, the Veteran's claim must be granted.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102, 3.353(d); Sims v. Nicholson, 19 Vet. App. 453 (2007).   


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability and, to this extent, the claim is granted.

New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder and, to this extent, the claim is granted.

As the Veteran is not competent for the purpose of handling VA benefits, the claim is granted.


REMAND

Having reopened the Veteran's service connection claims for a low back disability and a psychiatric disability, VA has a duty to assist the Veteran in the development of the claim, by conducting appropriate medical inquiry.  The Veteran has provided a competent account of relevant in-service symptomatology, to include in-service onset and continuity since separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the competent evidence of record suggests the Veteran has a currently diagnosed low back disability and acquired psychiatric disorder conditions.  In light of the foregoing, the Board finds a remand for an appropriate VA examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A review of the evidence of record suggests that the Veteran receives regular VA treatment; however, relevant records of his VA care, dated since September 2008, have not been associated with the claims folder.  While not definitive the medical evidence also indicates the Veteran likely receives relevant private treatment but the record contains no records dated after November 2006.  Further, a June 2008 VA psychiatric examination report indicates that the Veteran receives Social Security Administration (SSA) benefits, but the record does not reflect sufficient attempts to obtain these records.  Under the law, VA must attempt to obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Thus, the Board has no discretion and must remand this case to attempt to obtain any outstanding VA, private and SSA records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed his low back and acquired psychiatric symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  The RO should request the Veteran identify all sources of private treatment or evaluation for his low back and acquired psychiatric conditions, since November 2006, to include the private physicians A. Corchado Perez, M.D., U. Ferrer, M.D., M. Gonzalez, M.D., T. Karavidas, M.D., I. Perez Mumoz, M.D., J. Rivera Rodriguez, M.D.; and private psychologist J. Balsamo, Psy.D.  Then, undertake all necessary efforts to obtain any identified private medical records.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.  Additionally, the Veteran should be apprised of such and provided with an opportunity to submit such reports.

3.  The RO should obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  Additionally, any records obtained or provided in CD-ROM/digital format must be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

4.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's low back and acquired psychiatric conditions, dated since September 2008.  Any negative response should be in writing and associated with the claims folder.

5.  After completion of the aforementioned development efforts and after any obtained records, and/or negative response(s) are associated with the claims file, schedule the Veteran for an appropriate VA examinations to determine the nature, extent, onset and etiology of any respective low back disability and acquired psychiatric disorder.  The claims file must be made available to, and reviewed by, the respective examiners, with such review noted in the provided examination reports.  The examiners should record the full history of the respective disabilities, including the Veteran's competent and credible account of having low back and psychiatric symptoms since service.  

The respective examiners should identify all low back and acquired psychiatric disability, if any are present.  Then, for each diagnosed condition, the examiner must state whether it is as likely as not that any such condition (I) had its onset during the Veteran's period of military service; (II) is related to his military service, to include any in-service trauma(s).  

The respective examination reports must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's account of symptomatology; (II) a September 1977 VA examination report; (III) VA low back treatment records, dated from April 1980 to June 1980; (IV) the February 1981 statement of private physician U. Ferrer, M.D.; (III) August 1992 and November 1992 VA psychiatric treatment records; (IV) the April 1985 statement of private physician, T. Karavidas; (V) an April 2005 private psychiatric evaluation; and (VI) an April 2011 private psychiatric evaluation; and any other medical evidence deemed pertinent.   

The examiners should set forth a complete rationale for all findings and conclusions in a legible report.  All indicated studies and all findings should be reported in detail.  

6.  Then, upon ensuring all documents in the claims folder are in English, readjudicate the present claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


